DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
Claim 1 has been amended to include the limitations:
(1) “wherein the counter is adapted for counting objects having different size;”
(2) “wherein the counter comprises a guiding structure extending from the holding structure into the opening such that the objects when moved through the opening are guided towards a second end of the lever, and, ”
(3) “wherein the guiding structure comprises a plurality of flexible guiding elements extending from the holding structure in proximity to the opening and having an orientation in the direction of movement of the objects and towards the second end of the lever.”

If the opening of Lopez-Torres, Jr. (US 8,348,092) is applied upon the recycling-bin-lid-based item counter of Miller (US 9,842,292), in the combination of references that the examiner makes below, then these above added limitations are met. The examiner will review each one in turn:

Regarding (1), see particularly figure 1 above. The flexible nature of the flaps in Lopez-Torres, Jr. will permit objects of varying sizes to be accommodated.
Regarding (2), clearly the flexible flaps in Lopez-Torres, Jr. will bias inserted objects toward the center, where it is easiest to displace them and where the flaps are displaced the least. If the cover of Lopez-Torres, Jr. is aligned with the opening in Miller, then objects such as cans and bottles of various sizes will indeed be biased toward the center of the opening. Centering objects as the cover of Lopez-Torres, Jr. does, will indeed guide objects toward the end of the counting lever in Miller (see figures 3, 4 and 5 in Miller).
Regarding (3), the applicant has argued that the flaps in Lopez-Torres, Jr. are perpendicular to the direction of travel of recyclable items such as bottles and cans. But the examiner notes that if a bottle or can is inserted in the cover of Lopez-Torres, Jr., then the flexible guiding elements will indeed bend into an orientation that is in the direction of movement of the inserted object (and toward the second end of the lever of Miller when Miller is combined with Lopez-Torres, Jr. in the manner discussed.
Thus, at the time of insertion, limitation (3) is indeed met since the flaps bend into the claimed orientation.

Regarding particularly claim 6, which reads in part, “wherein each of the guiding elements comprises a first portion extending from the holding structure in a direction opposite a direction of the movement of the objects through the opening and a second portion having an orientation in the direction of movement of the objects and towards the second end of the lever” the examiner concedes that the flaps of the cover in Lopez-Torres, Jr. do not have the bend in them that is seen in the instant figures. These first and second portions may be seen in instant figure 1g as portions 108a (first portion) and 108b (second portion).
The examiner notes that one might argue that Lopez-Torres, Jr. teaches just the second portion because the flaps bend to an orientation in the direction of movement of the objects. However -- the examiner notes that the portion 108A (in the applicant’s figure 1g), which corresponds to the claimed first portion extending from the holding structure in a direction opposite a direction of the movement of the objects, is immaterial to the guiding of objects in the opening: it is the second portion 108B (in the applicant’s figure 1g) that performs the guiding of objects. Since the first portion 108A is not functionally crucial for guiding the objects, the examiner notes that this element should not be a seen as a crucial limitation on which patentability turns.
Arguably portion 108A raises the level of the opening above the lever, but Miller shows that the lever can just as easily be placed inside the opening without the need to raise the opening in this way.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 9,842,292), in view of Lopez-Torres, Jr. (US 8,348,092).

Miller teaches (see carefully figures 1-5 and accompanying descriptions):
A counter for counting recycled objects
Attachment to the lid of a bin
Ability to receive multiple sizes
A lever extending into the opening attached on the opposite end to a counter
An interacting element (plate 33 in figure 5) connected to the level

Miller lacks the claimed flexible guiding elements.
Lopez-Torres, Jr. teaches (see various figures, refs. 20 and 28) a recycling bin cover having an opening with flexible guiding elements similar to what is claimed.
In view of the teachings of Lopez-Torres, Jr. it would have been obvious at the time of the invention to including the claimed flexible guiding elements to help center cans and bottles in the recycling bin opening and to keep the bin free of debris other than cans.

Regarding the amendments added to claim 1 by the 5/11/2022 amendment:
(1) “wherein the counter is adapted for counting objects having different size;”
(2) “wherein the counter comprises a guiding structure extending from the holding structure into the opening such that the objects when moved through the opening are guided towards a second end of the lever, and, ”
(3) “wherein the guiding structure comprises a plurality of flexible guiding elements extending from the holding structure in proximity to the opening and having an orientation in the direction of movement of the objects and towards the second end of the lever.”

The examiner will review each one in turn:

Regarding (1), see particularly figure 1 above. The flexible nature of the flaps in Lopez-Torres, Jr. will permit objects of varying sizes to be accommodated.
Regarding (2), clearly the flexible flaps in Lopez-Torres, Jr. will bias inserted objects toward the center, where it is easiest to displace them and where the flaps are displaced the least. If the cover of Lopez-Torres, Jr. is aligned with the opening in Miller, then objects such as cans and bottles of various sizes will indeed be biased toward the center of the opening. Centering objects as the cover of Lopez-Torres, Jr. does, will indeed guide objects toward the end of the counting lever in Miller (see figures 3, 4 and 5 in Miller).
Regarding (3), the applicant has argued that the flaps in Lopez-Torres, Jr. are perpendicular to the direction of travel of recyclable items such as bottles and cans. But the examiner notes that if a bottle or can is inserted in the cover of Lopez-Torres, Jr., then the flexible guiding elements will indeed bend into an orientation that is in the direction of movement of the inserted object (and toward the second end of the lever of Miller when Miller is combined with Lopez-Torres, Jr. in the manner discussed.
Thus, at the time of insertion, limitation (3) is indeed met since the flaps bend into the claimed orientation.

Regarding claims 2, 9 and 10, these limitations are evident in the figures of Miller and Lopez-Torres, Jr.

Regarding claim 6, which reads in part, “wherein each of the guiding elements comprises a first portion extending from the holding structure in a direction opposite a direction of the movement of the objects through the opening and a second portion having an orientation in the direction of movement of the objects and towards the second end of the lever” the examiner concedes that the flaps of the cover in Lopez-Torres, Jr. do not have the bend in them that is seen in the instant figures. These first and second portions may be seen in instant figure 1g as portions 108a (first portion) and 108b (second portion).
The examiner notes that one might argue that Lopez-Torres, Jr. teaches just the second portion because the flaps bend to an orientation in the direction of movement of the objects. However -- the examiner notes that the portion 108A (in the applicant’s figure 1g), which corresponds to the claimed first portion extending from the holding structure in a direction opposite a direction of the movement of the objects, is immaterial to the guiding of objects in the opening: it is the second portion 108B (in the applicant’s figure 1g) that performs the guiding of objects. Since the first portion 108A is not functionally crucial for guiding the objects, the examiner notes that this element should not be a seen as a crucial limitation on which patentability turns.
Arguably portion 108A raises the level of the opening above the lever, but Miller shows that the lever can just as easily be placed inside the opening without the need to raise the opening in this way.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876